861 F.2d 719
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Donald L. BOYD, Nina J. Boyd, et al., Janardhan S. Acharya,et al., John P. Apperson, et al., and JeromeBalzeski, et al., Plaintiffs-Appellants,Cross- Appellees,v.UNITED STATES of America, Defendant-Appellee, Cross-Appellant.
Nos. 87-1496, 87-1516.
United States Court of Appeals, Sixth Circuit.
Nov. 7, 1988.

Before KRUPANSKY and RALPH B. GUY, Jr., Circuit Judges, and RONALD E. MEREDITH, District Judge.*
PER CURIAM.


1
Upon consideration of the briefs, oral arguments, and existing legal precedent, this court is of the opinion that appellant's assignments of error are not well-taken.  Accordingly, for the reasons stated in the magistrate's report on the equal protection issue as incorporated in the district court's opinion and for the reasons expressed in the district court's opinions on the theft loss, profit motive, negligence penalty, and trial misconduct issues, the decisions below are AFFIRMED.



*
 Hon.  Ronald E. Meredith, United States District Judge for the Western District of Kentucky, sitting by designation